Bonney, J. (after stating the facts).
—The motion must, I think, be granted. The service of the order was regular, and in time to stay plaintiff’s proceedings, although not received until two days afterwards, and after judgment had been regularly and properly entered, according to all information which plaintiff’s attorneys then had. The defendants show no cause why earlier attention to the action was not given, and there is reasonable ground, at least, for believing that-their object was delay. Still they were strictly regular (Code, §§ 410, 411), and entitled to the benefit of the order, on receipt of which plaintiff’s attorneys should, I think, have moved to vacate it, or have opened the judgment and waited for an answer.
Motion granted, with $10 costs, to abide the event of the action.